Exhibit 10.1
CONFIDENTIAL
*** Text Omitted and Filed Separately
with the Securities and Exchange Commission.
Confidential Treatment Requested Under 17 C.F.R Sections 200.80(b)(4)
and Rule 406 of the Securities Act of 1933, as amended.



AMENDMENT TO
COMMERCIAL SUPPLY AGREEMENT


This AMENDMENT TO COMMERCIAL SUPPLY AGREEMENT (the “Amendment”) is entered into
as of April 17, 2012 (the “Amendment Effective Date”) by and between Amylin
Pharmaceuticals, Inc. (“AMYLIN”), having a principal place of business at 9360
Towne Centre Drive, San Diego, CA 92121, and Bachem Americas, Inc. (“BACHEM”),
having its principal place of business at 3132 Kashiwa Street, Torrance, CA
90505.
WHEREAS, AMYLIN and BACHEM are Parties to that certain Commercial Supply
Agreement, effective June 21, 2005 as amended on March 8, 2006 and November 20,
2008 (the “Agreement”);
WHEREAS, Bachem, Inc. on March 5, 2012 merged with Bachem Americas, Inc. and
where said merger does not in manner alter or affect the performance of BACHEM
under this Agreement, and where Bachem Americas, Inc. is made a party to this
Agreement and is also responsible for the performance and obligations under the
Agreement; and
WHEREAS, AMYLIN and BACHEM wish to amend the Agreement in the manner set forth
herein.
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the parties agree as follows:
1.
The Parties agree that all capitalized terms used but not otherwise defined
herein shall have the meanings given such terms in the Agreement.

2.
The Parties agree that Bachem Americas, Inc. shall be added to the Agreement,
and all references to BACHEM shall include both Bachem, Inc. and Bachem
Americas, Inc.

3.    The Parties agree to add Section 3.15 Insurance and Storage of Product.
Add Section 3.15 as follows: Insurance and Storage of Product. AMYLIN is
responsible for maintaining insurance for the Product stock held on the premises
at BACHEM which has been

1.
ID 25743

--------------------------------------------------------------------------------

CONFIDENTIAL



invoiced to AMYLIN, but is held in storage at BACHEM according to AMYLIN’s
request. BACHEM will maintain the Product in a clean, secured, segregated area
at its facility and will store the Product in compliance with GMP requirements
and in a manner consistent with maximizing the shelf life of the Product stock
which shall remain clean, properly packaged and free of contamination. BACHEM
shall the store the Product for a maximum period of […***…] ([…***…]) […***…]
from the Effective Date of this Amendment, unless otherwise agreed to by the
Parties in writing.
4.     The Parties agree to add Section 3.16 Payment for Storage of Product.
Add Section 3.15 as follows: Payment for Storage of Product. BACHEM will invoice
AMYLIN on an […***…] basis for the Storage of the Product commencing upon
execution of the Amendment. Storage fees shall be in the amount of $[…***…] for
the […***…] and $[…***…] for […***…] to be held in storage. Storage fees shall
be assessed and invoiced on […***…] of […***…] and shall apply for the […***…]
or any […***…]. For clarity, BACHEM shall not refund storage fees on a pro-rated
basis. Storage fees for the […***…] shall be assessed and invoiced promptly upon
execution of this Amendment. Thereafter, AMYLIN will pay BACHEM within […***…]
([…***…]) days of the invoice date.
Entire Agreement. The Agreement, as amended by this Amendment, sets forth the
entire agreement between AMYLIN and BACHEM with respect to its subject matter,
and fully supersedes any and all prior and contemporaneous agreements or
understandings pertaining to the subject matter of the Agreement, as amended by
this Amendment. Except as specifically amended by this Amendment, the terms and
conditions of the Agreement shall remain in full force and effect.
5.    Counterparts; Facsimile. This Amendment may be executed in any number of
separate counterparts, each of which shall be deemed to be an original, but
which together shall constitute one and the same instrument. This Amendment may
be executed by facsimile or PDF signatures, which signatures shall have the same
force and effect as original signatures.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





***CONFIDENTIAL TREATMENT REQUESTED
2.
ID 25743



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives.


BACHEM AMERICAS, INC.        AMYLIN PHARMACEUTICALS, INC.
By: /s/ Alex Fässler        By: /s/ Paul Marshall    
Name: Alex Fässler        Name: Paul Marshall    
Title: President & COO        Title: Sr. Vice President, Operations    
Date: April 19, 2012_____________        Date: 27 April 2012______________









































ID 25743